DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This action is in response to the application filed 03/24/2020. Claims 1-18 are pending and are examined.

Information Disclosure Statement
The information disclosure statement dated 03/24/2020 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun Hongbo (PGPub 20200082422).

As regards claims 1, 7 and 13, Hongbo discloses  receiving in a neural network, via one or more hardware processors, an input request to predict a plurality of bid quantities of one or more energy generators for a given time slot and a given day of a particular week;[0055,0059,0061, Fig. 2]
obtaining, via the one or more hardware processors, historical information across a pre-defined time period corresponding to the one or more energy generators, the historical information comprising a demand, a clearing price, number of bids placed by the one or more energy generators, and an actual quantity of generation cleared by a market operator for the one or more energy generators, wherein the historical information is arranged as (i) a target bid of the given time slot and the given day of the given week and (ii) information for prediction specific to the one or more energy generators for the given time slot of (a) a previous day, and (b) same day of a relative previous week with reference to the given day of the given week;[0045,0047,0061] [0045] Some embodiments of the present disclosure include methods for day-ahead generation scheduling and bidding optimization of power plants. The methods first predict a market clearing price and associated probability distribution for each scheduling interval of the next day. Which is based on historical MCPs and market clearing power quantities, historical and predicted regional temperatures, historical and predicted bi-directional tie flows and capacities using machine learning approach. A set of market clearing price scenarios and associated acceptance probability distribution are then determined for each scheduling interval based on the predicted market clearing price and its probability distribution of that interval. Further, a two-objective optimal approach or model is used for generation scheduling and bidding for scheduling intervals of the next day. Which is formulated to maximize both the expected profit gain for generation production and the expected profit gain at risk objectives while satisfying the offer curve logistics for each scheduling interval, scenario transition constraints between scheduling intervals for facilitating ISOs choosing different steps among scheduling intervals, generation capacity and ramping rate constraints, and generator minimum on/off times and duration constraints. The next step is to convert formulated two-objective optimization problem into a single-objective optimization problem by maximizing the overall satisfying degree of two objectives. The nonlinearity introduced by the coupling of MCPs and offering power quantities, and the complexity introduced by the monotonically increasing requirement of supply offer curve steps can be simplified by using a gradual decreasing price staircase approach to solve the converted optimal problem. The problem can be first solved by setting the prices of all offer curve steps of each scheduling interval using the highest price scenario for all price scenarios of the interval, and the step corresponding to the highest price is matched with this price scenario. Then, reducing the price scenario one level down for all un-matched steps chosen from the remaining price scenarios and run new solutions for the problem until a set of steps is found to be matched with this price level with feasible solutions. This price reducing process iterates for all remaining price scenario until no new better solution is founded.
training the neural network, via the one or more hardware processors, using (i) a feedforward structure with softmax output layer, (ii) the rearranged historical information, and (iii) a sum absolute error loss employed with the one or more energy generators, to obtain a learnt set of weights;[0061,0134] [0134] Step 9 triggers a joint scheduling and bidding optimization solution. If a feasible solution is found, the last feasible solution is updated and the current step's price scenarios are saved for preparing for next iteration on the outer loop. Step 10 handles the situation that a feasible solution for joint scheduling and bidding optimization cannot be found with respect to the chosen price scenario and currently chosen set of steps. This step restores the current price scenario setting as last saved ones, and the current step's price scenario as the ones of last iteration, and then return to Step 3 for a next iteration to adjust the possible matching offering steps.
receiving, via the one or more hardware processors, for prediction of bid quantity of one or more energy generators, most recent data pertaining to the given time slot of the given day of the particular week, wherein the most recent data comprises demand, clearing price, number of bids placed by of the one or more energy generators, and cleared quantity of the one or more energy generators; and [0062,0064] [0064] The objectives of joint generation scheduling and bidding optimization are related to the net profit gain of the power plant for each price scenario, which is calculated by subtracting the cost of generating power from the revenue from selling power. The cost of power generation includes operating costs, fixed costs and start/shut-down costs. The revenue from selling power is calculated by multiplication of the price and the energy sold that makes the objectives non-linear. The constraints include power generation limits, minimum committed/de-committed times and durations, ramp up/down rates of the generators, and some of constraints are non-linear. Considered some of the decision variables are binary, the above-formulated power producer's scheduling and bidding optimization is a mixed integer non-linear optimal problem. For sake of computation efficiency, it is desirable to convert this mixed integer nonlinear problem to be a mixed integer liner problem to be solved. The nonlinearity introduced by the constraints and cost functions can be easily converted into linear ones through piecewise or averaging expression. The challenge remained is how to deal with the nonlinearity introduced by the multiplication of prices and quantities that both are to be determined for the offering curve determination. In this disclosure, the price for each scheduling interval is limited to only choosing from the set of sampling MCP scenarios that determined using neural network approach. Then a heuristic approach, gradual-decreasing price staircase approach is used to iteratively solve the optimization problem with fixed price scenarios. The problem is first solved by setting the price of all offer curve steps of each scheduling interval using the highest price scenario for all price scenarios of the interval. Then gradually reducing the prices for steps using price scenario chosen from remaining price scenarios until no new better solution is founded. The solution starts from a feasible solution, then iteratively solved within feasible region until no better solution is found. Using such approach, the quantity is decoupled from the price, therefore the formulated optimization problem is simplified as mixed integer linear programing, in comparison the original is a mixed integer non-linear one.
applying, via the one or more hardware processors, the learnt set of weights on the most recent data to predict a set of fractional bids associated with the one or more energy generators for the given time slot of the given day of the particular week.[0063,0091,0146] [0091] Taken a thermal power plant as example, this disclosure formulates the joint scheduling and bidding optimization problem under uncertain MCPs as a two-objective stochastic optimization problem. The uncertain energy prices are modeled using a set of determined energy price scenario with different acceptance probability based on the estimation of MCP and distribution probability. The first objective of the optimization is maximizing the expected profit gains for all energy price scenarios of each scheduling interval of next day. The first objective is used to evaluate the performance of decision-making when a risk-averse strategy is used by the power plant. The net profit gain for each scenario is weighted by its acceptance probability when calculating the expected profit gains. The second objective of the optimization is maximizing the expected profit gains for most risky scenarios for each scheduling interval of next day. The second objective is used to evaluate the performance of decision-making when a risk-seeking strategy is used by the power plant.

As regards claims 2, 8 and 14, Hongbo discloses claim 1, 7 and 13, Hongbo further discloses wherein the sum absolute error loss is obtained based on (i) a target bid of the given day of the particular week by each of the one or more energy generators and (ii) an output generated by the neural network, and wherein the output is based on a current configuration of the neural network and one or more weights assigned to one or more layers in the neural network.[0061,0071,0134]

As regards claims 3, 9 and 15, Hongbo discloses  claim 1, 7 and 13, Hongbo further discloses,  comprising receiving, via a fractional bid predictor, the information for prediction specific to the one or more energy generators for the given time slot of (a) a previous day, and (b) same day of a relative previous week with reference to the given day of the given week, for predicting a fraction of a total bids made by each energy generator.[0077]

As regards claims 4, 10 and 16, Hongbo discloses  claim 1, 7 and 13, Hongbo further discloses,  comprising estimating an actual bid of each of the one or more energy generators based on the set of fractional bids and a total bid quantity associated with each corresponding energy generator.[0059,0061]

As regards claims 5, 11 and 17, Hongbo discloses  claim 1, 7 and 13, Hongbo further discloses comprising predicting a total bid quantity based on (i) the information for prediction specific to the one or more energy generators for the given time slot of (a) a previous day, and (b) same day of a relative previous week with reference to the given day of the given week, and (ii) distance between a priori known total bids quantity values.[0066]

As regards claims 6, 12 and 18, Hongbo discloses  claim 1, 7 and 13, Hongbo further discloses comprising predicting a final set of bids based on the set of fractional bids and the total bid quantity.[0063]

Conclusion
Additional prior art not used in this rejection includes Price et al (US PGPub 2017/0200229. Price recites a method and system for analyzing and predicting bidding of electric power generation, bid data is collected for a selected region. The bid data is preprocessed to decode the identity of the bidding entities and/or to remove erroneous or noisy data. External information, such as fuel prices, weather data, and/or generator outage data, is also collected. A bid prediction model is generated for one or more of the bidding entities from the bid data and the external information. External information is subsequently received, and the bid prediction model is applied to that current external information to predict future bids for one or more of the bidding entities. The predicted future bids are then reported.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698